

116 HR 2643 IH: Broadband Mapping After Public Scrutiny Act of 2019
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2643IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Mr. Latta (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Communications Commission to establish a challenge process to verify fixed
			 and mobile broadband service coverage data.
	
 1.Short titleThis Act may be cited as the Broadband Mapping After Public Scrutiny Act of 2019 or the Broadband MAPS Act of 2019. 2.Verification of broadband service coverage data (a)RulemakingNot later than 6 months after the date of the enactment of this Act, the Commission shall initiate a rulemaking to establish a challenge process to collect and use fixed and mobile broadband service coverage data submitted to the Commission by private entities and State, local, and Tribal government entities to verify fixed and mobile broadband service coverage data reported to the Commission by fixed and mobile broadband service providers.
 (b)Data submission standardsThe process established under subsection (a) shall include uniform standards for data submitted through such process to ensure consistent and accurate reporting methods.
 (c)Data validationThe process established under subsection (a) shall include an evidence-based method to validate the accuracy of data submitted through such process.
 (d)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Communications Commission.
 (2)StateThe term State has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153). 